WALKER, Chief Justice.
This is a companion case with C. B. Pair-child v. National Surety Company et al. (Tex. Civ. App.) 79 S.W.(2d) 162, in which National Surety Company remained a defendant. On identical facts with the Fairchild Case, pleas of privilege were filed by' all the defendants, the National Surety Company with prayer that the cause of action as to it be transferred to Dallas County, and prayers by the other defendants as in the Fairchild Case. The same order must be made as to the state of Texas and Standifer Bros, as •made in the Fairchild Case, with the further order that the ease as to National Surety Company be transferred to Dallas county.